Citation Nr: 1729871	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-30 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Army from August 1951 to August 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.

The Veteran was scheduled for a Travel Board hearing on June 25, 2015.  Prior to the hearing, the Veteran informed his representative that he wished to cancel the hearing.  In a subsequent communication in June 2015, the Veteran's representative asked that the hearing be rescheduled.  

On August 26, 2015, the Veteran informed the RO that he could not attend his August 27, 2015 Travel Board hearing due to his spouse's illness.  

In October 2015, the Board remanded the issue on appeal for additional evidentiary development.  The Board instructed the RO to schedule the Veteran for another VA examination within 100 miles of his home, if possible.  If that request was not possible, the RO was to provide a publically-released copy of the Disability Benefits Questionnaire (DBQ) to the Veteran for a third party to complete.  

In November 2015, the Veteran spoke with a representative at the RO regarding the pending examination.  He indicated that both possible VA Medical Centers were a great distance from his home and required extensive travel.  The Veteran inquired as to why his primary care physician could not conduct the examination.

In January 2016, the Veteran submitted a statement referencing the July 2015 letter from the RO regarding his first hearing.  The Veteran requested that a videoconference hearing be scheduled in the matter on appeal.

The RO mailed the first DBQ to the Veteran in May 2016.  Two follow up letters regarding the DBQ were mailed in September 2016 and October 2016.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a videoconference hearing in his January 2016 statement.  As that request has not been fulfilled, an additional remand is necessary to schedule the hearing.  He should be scheduled for a hearing at his local RO as soon as possible.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a videoconference hearing at the nearest or most convenient RO for the Veteran at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  

2.  If the Veteran cancels or fails to attend his scheduled hearing, attempt to schedule him for a VA examination in connection with his claim.

The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed lung disorder.  Any tests or studies deemed necessary should be conducted. 
After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should respond to each of the following inquiries:

a. Identify any current lung disorder and fully describe the extent and severity of those symptoms. 

b. As to each disorder identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability arose during service or is otherwise related to any incident of service, including treatment for bronchitis and probable pneumonia during service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  When the development has been completed, readjudicate the claim on the basis of additional evidence.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




